
	
		I
		112th CONGRESS
		2d Session
		H. R. 5887
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2012
			Mr. LoBiondo (for
			 himself and Mr. Larsen of Washington)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize appropriations for the Coast Guard for
		  fiscal years 2013 through 2015, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Coast Guard and Maritime
			 Transportation Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Authorization
					Sec. 101. Authorization of appropriations.
					Sec. 102. Authorized levels of military strength and
				training.
					Title II—Coast Guard
					Sec. 201. Selection boards; oath of members.
					Sec. 202. Special selection boards; correction of
				errors.
					Sec. 203. Prohibition of certain involuntary administrative
				separations.
					Sec. 204. Annual report on Coast Guard unfunded
				priorities.
					Title III—Miscellaneous
					Sec. 301. Technical corrections.
					Sec. 302. Fishing vessel certification.
					Sec. 303. Response Boat-Medium procurement.
					Sec. 304. USCGC Polar Sea.
				
			IAuthorization
			101.Authorization
			 of appropriationsFunds are
			 authorized to be appropriated for each of fiscal years 2013, 2014, and 2015 for
			 necessary expenses of the Coast Guard as follows:
				(1)For the operation
			 and maintenance of the Coast Guard—
					(A)$6,922,645,000 for fiscal year 2013;
					(B)$7,021,036,000 for
			 fiscal year 2014; and
					(C)$7,078,327,000 for
			 fiscal year 2015.
					(2)For the
			 acquisition, construction, rebuilding, and improvement of aids to navigation,
			 shore and offshore facilities, vessels, and aircraft, including equipment
			 related thereto—
					(A)$1,505,312,000 for fiscal year 2013;
					(B)$1,506,448,000 for
			 fiscal year 2014; and
					(C)$1,507,605,000 for
			 fiscal year 2015;
					to remain
			 available until expended.(3)For the Coast
			 Guard Reserve program, including personnel and training costs, equipment, and
			 services—
					(A)$138,111,000 for fiscal year 2013;
					(B)$140,016,000 for
			 fiscal year 2014; and
					(C)$141,957,000 for
			 fiscal year 2015.
					(4)For environmental
			 compliance and restoration of Coast Guard vessels, aircraft, and facilities
			 (other than parts and equipment associated with operation and
			 maintenance)—
					(A)$16,699,000 for
			 fiscal year 2013;
					(B)$16,701,000 for fiscal year 2014;
			 and
					(C)$16,704,000 for
			 fiscal year 2015;
					to remain
			 available until expended.(5)To the Commandant
			 of the Coast Guard for research, development, test, and evaluation of
			 technologies, materials, and human factors directly related to improving the
			 performance of the Coast Guard’s mission with respect to search and rescue,
			 aids to navigation, marine safety, marine environmental protection, enforcement
			 of laws and treaties, ice operations, oceanographic research, and defense
			 readiness—
					(A)$19,848,000 for fiscal year 2013;
					(B)$19,890,000 for
			 fiscal year 2014; and
					(C)$19,933,000 for
			 fiscal year 2015.
					102.Authorized
			 levels of military strength and training
				(a)Active duty
			 strengthThe Coast Guard is authorized an end-of-year strength
			 for active duty personnel of 47,000 for each of fiscal years 2013 through
			 2015.
				(b)Military
			 training student loadsThe Coast Guard is authorized average
			 military training student loads for each of fiscal years 2013 through 2015 as
			 follows:
					(1)For recruit and
			 special training, 2,500 student years.
					(2)For flight
			 training, 165 student years.
					(3)For professional
			 training in military and civilian institutions, 350 student years.
					(4)For officer
			 acquisition, 1,200 student years.
					IICoast
			 Guard
			201.Selection boards;
			 oath of membersSection 254 of
			 title 14, United States Code, is amended to read as follows:
				
					254.Selection
				boards; oath of membersEach
				member of a selection board shall swear—
						(1)that the member will, without prejudice or
				partiality, and having in view both the special fitness of officers and the
				efficiency of the Coast Guard, perform the duties imposed upon the member;
				and
						(2)an oath in accordance with section
				635.
						.
			202.Special
			 selection boards; correction of errors
				(a)In
			 generalChapter 11 of title
			 14, United States Code, is amended by inserting after section 262 the
			 following:
					
						263.Special
				selection boards; correction of errors
							(a)Officers not
				considered due to administrative error
								(1)In
				generalIf the Secretary determines that as the result of an
				administrative error—
									(A)an officer or former officer was not
				considered for selection for promotion by a selection board convened under
				section 251; or
									(B)the name of an officer or former officer
				was not placed on an all-fully-qualified-officers list;
									the
				Secretary shall convene a special selection board to determine whether such
				officer or former officer should be recommended for promotion and such officer
				or former officer shall not be considered to have failed of selection for
				promotion prior to the consideration of the special selection board.(2)Effect of
				failure to recommend for promotionIf a special selection board convened under
				paragraph (1) does not recommend for promotion an officer or former officer,
				whose grade is below the grade of captain and whose name was referred to that
				board for consideration, the officer or former officer shall be considered to
				have failed of selection for promotion.
								(b)Officers
				considered but not selected; material error
								(1)In
				generalIn the case of an
				officer or former officer who was eligible for promotion, was considered for
				selection for promotion by a selection board convened under section 251, and
				was not selected for promotion by that board, the Secretary may convene a
				special selection board to determine whether the officer or former officer
				should be recommended for promotion, if the Secretary determines that—
									(A)an action of the selection board that
				considered the officer or former officer—
										(i)was contrary to law in a matter material to
				the decision of the board; or
										(ii)involved material
				error of fact or material administrative error; or
										(B)the selection board that considered the
				officer or former officer did not have before it for consideration material
				information.
									(2)Effect of
				failure to recommend for promotionIf a special selection board convened under
				paragraph (1) does not recommend for promotion an officer or former officer,
				whose grade is that of commander or below and whose name was referred to that
				board for consideration, the officer or former officer shall be
				considered—
									(A)to have failed of
				selection for promotion with respect to the board that considered the officer
				or former officer prior to the consideration of the special selection board;
				and
									(B)to incur no
				additional failure of selection for promotion as a result of the action of the
				special selection board.
									(c)Requirements for
				special selection boardsEach
				special selection board convened under this section shall—
								(1)be composed in accordance with section 252
				and the members of the board shall be required to swear the oaths described in
				section 254;
								(2)consider the record of an applicable
				officer or former officer as that record, if corrected, would have appeared to
				the selection board that should have considered or did consider the officer or
				former officer prior to the consideration of the special selection board and
				that record shall be compared with a sampling of the records of—
									(A)those officers of
				the same grade who were recommended for promotion by such prior selection
				board; and
									(B)those officers of
				the same grade who were not recommended for promotion by such prior selection
				board; and
									(3)submit to the Secretary a written report in
				a manner consistent with sections 260 and 261.
								(d)Appointment of
				officers recommended for promotion
								(1)In
				generalAn officer or former officer whose name is placed on a
				promotion list as a result of the recommendation of a special selection board
				convened under this section shall be appointed, as soon as practicable, to the
				next higher grade in accordance with the law and policies that would have been
				applicable to the officer or former officer had the officer or former officer
				been recommended for promotion by the selection board that should have
				considered or did consider the officer or former officer prior to the
				consideration of the special selection board.
								(2)EffectAn officer or former officer who is
				promoted to the next higher grade as a result of the recommendation of a
				special selection board convened under this section shall have, upon such
				promotion, the same date of rank, the same effective date for the pay and
				allowances of that grade, and the same position on the active duty promotion
				list as the officer or former officer would have had if the officer or former
				officer had been recommended for promotion to that grade by the selection board
				that should have considered or did consider the officer or former officer prior
				to the consideration of the special selection board.
								(3)Record
				correctionIf the report of a
				special selection board convened under this section, as approved by the
				President, recommends for promotion to the next higher grade an officer not
				eligible for promotion or a former officer whose name was referred to the board
				for consideration, the Secretary may act under section 1552 of title 10 to
				correct the military record of the officer or former officer to correct an
				error or remove an injustice resulting from the officer or former officer not
				being selected for promotion by the selection board that should have considered
				or did consider the officer or former officer prior to the consideration of the
				special selection board.
								(e)Application
				process and time limitsThe
				Secretary shall issue regulations regarding the process by which an officer or
				former officer may apply to have a matter considered by a special selection
				board convened under this section, including time limits related to such
				applications.
							(f)Limitation of
				other jurisdictionNo
				official or court of the United States shall have authority or jurisdiction
				over any claim based in any way on the failure of an officer or former officer
				to be selected for promotion by a selection board convened under section 251,
				until—
								(1)the claim has been referred to a special
				selection board convened under this section and acted upon by that board;
				or
								(2)the claim has been rejected by the
				Secretary without consideration by a special selection board convened under
				this section.
								(g)Judicial
				review
								(1)In
				generalA court of the United
				States may review—
									(A)a decision of the Secretary not to convene
				a special selection board under this section to determine if the court finds
				that the decision of the Secretary was arbitrary or capricious, not based on
				substantial evidence, or otherwise contrary to law; and
									(B)an action of a special selection board
				under this section to determine if the court finds that the action of the
				special selection board was contrary to law or involved material error of fact
				or material administrative error.
									(2)Remand and
				reconsiderationIf, with respect to a review under paragraph (1),
				a court makes a finding described in subparagraph (A) or (B) of that paragraph,
				the court shall remand the case to the Secretary and the Secretary shall
				provide the applicable officer or former officer consideration by a new special
				selection board convened under this section.
								(h)Designation of
				boardsThe Secretary may
				designate a selection board convened under section 251 as a special selection
				board convened under this section. A selection board so designated may function
				in the capacity of a selection board convened under section 251 and a special
				selection board convened under this
				section.
							.
				(b)Selection
			 boards; submission of reportsSection 261(d) of title 14, United States
			 Code, is amended by striking “selection board” and inserting “selection board,
			 including a special selection board convened under section 263,”.
				(c)Failure of
			 selection for promotionSection 262 of title 14, United States
			 Code, is amended to read as follows:
					
						262.Failure of
				selection for promotionAn
				officer, other than an officer serving in the grade of captain, who is, or is
				senior to, the junior officer in the promotion zone established for his grade
				under section 256 of this title, fails of selection if he is not selected for
				promotion by the selection board which considered him, or if having been
				recommended for promotion by the board, his name is thereafter removed from the
				report of the board by the
				President.
						.
				(d)Clerical
			 amendmentThe analysis for
			 chapter 11 of title 14, United States Code, is amended by inserting after the
			 item relating to section 262 the following:
					
						
							263. Special selection boards; correction
				of
				errors.
						
						.
				(e)ApplicabilityThe amendments made by this section shall
			 take effect on the date of enactment of this Act and the Secretary may convene
			 a special selection board on or after that date under section 263 of title 14,
			 United States Code, with respect to any error or other action for which such a
			 board may be convened if that error or other action occurred on or after the
			 date that is 1 year before the date of enactment of this Act.
				203.Prohibition of
			 certain involuntary administrative separations
				(a)In
			 generalChapter 11 of title
			 14, United States Code, as amended by this Act, is further amended by inserting
			 after section 426 the following:
					
						427.Prohibition of
				certain involuntary administrative separations
							(a)In
				generalExcept as provided in
				subsection (b), the Secretary may not authorize the involuntary administrative
				separation of a covered individual based on a determination that the covered
				individual is unsuitable for deployment or other assignment due to a medical
				condition of the covered individual considered by a Physical Evaluation Board
				during an evaluation of the covered individual that resulted in the covered
				individual being determined to be fit for duty.
							(b)Reevaluation
								(1)In
				generalThe Secretary may
				require a Physical Evaluation Board to reevaluate any covered individual if the
				Secretary determines there is reason to believe that a medical condition of the
				covered individual considered by a Physical Evaluation Board during an
				evaluation of the covered individual renders the covered individual unsuitable
				for continued duty.
								(2)Retirements and
				separationsA covered
				individual who is determined, based on a reevaluation under paragraph (1), to
				be unfit to perform the duties of the covered individual’s office, grade, rank,
				or rating may be retired or separated for physical disability under this
				chapter.
								(c)Covered
				individual definedIn this
				section, the term covered individual means any member of the Coast
				Guard who has been determined by a Physical Evaluation Board, pursuant to a
				physical evaluation by that board, to be fit for
				duty.
							.
				(b)Clerical
			 amendmentThe analysis for
			 chapter 11 of title 14, United States Code, as amended by this Act, is further
			 amended by inserting after the item relating to section 426 the
			 following:
					
						
							427. Prohibition of certain involuntary
				administrative
				separations.
						
						.
				204.Annual report
			 on Coast Guard unfunded priorities
				(a)In
			 generalSection 663 of title
			 14, United States Code, is amended to read as follows:
					
						663.Submission of
				reports and plans to Congress
							(a)In
				generalOn the date on which
				the President submits to Congress a budget pursuant to section 1105 of title
				31, the Commandant shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Commerce,
				Science, and Transportation of the Senate—
								(1)a capital investment plan for the Coast
				Guard that identifies for each capital asset for which appropriations are
				proposed in that budget—
									(A)the proposed appropriations included in
				that budget;
									(B)the total estimated cost of
				completion;
									(C)projected funding levels for each fiscal
				year for the next 5 fiscal years or until project completion, whichever is
				earlier;
									(D)an estimated completion date at the
				projected funding levels; and
									(E)an acquisition program baseline, as
				applicable; and
									(2)a list of each unfunded priority for the
				Coast Guard.
								(b)Unfunded
				priority definedIn this
				section, the term unfunded priority means a program or mission
				requirement that—
								(1)has not been
				selected for funding in the applicable proposed budget;
								(2)is necessary to
				fulfill a requirement associated with an operational need; and
								(3)the Commandant
				would have recommended for inclusion in the applicable proposed budget had
				additional resources been available or had the requirement emerged before the
				budget was
				submitted.
								.
				(b)Clerical
			 amendmentThe analysis for
			 chapter 17 of title 14, United States Code, is amended by striking the item
			 relating to section 663 and inserting the following:
					
						
							663. Submission of reports and plans to
				Congress.
						
						.
				(c)Conforming
			 amendmentSection 918 of the
			 Coast Guard Authorization Act of 2010 (14 U.S.C. 663 note), and the item
			 relating to that section in the table of contents in section 1(b) of that Act,
			 are repealed.
				IIIMiscellaneous
			301.Technical
			 correctionsTitle 14, United
			 States Code, is amended—
				(1)in section 259(c)(1) by striking
			 After selecting and inserting In
			 selecting;
				(2)in section 286a(d) by striking
			 severance pay each place it appears and inserting
			 separation pay;
				(3)in the second sentence of section 290(a) by
			 striking in the grade of vice admiral and inserting in or
			 above the grade of vice admiral;
				(4)in section 516(a) by striking of
			 Homeland Security;
				(5)in section 666(a) by striking of
			 Homeland Security and inserting of the department in which the
			 Coast Guard is operating;
				(6)in section 673(a)(3) by striking of
			 Homeland Security (when the Coast Guard is not operating as a service in the
			 Navy);
				(7)in section 674 by striking of
			 Homeland Security;
				(8)in section 675(a) by striking of
			 Homeland Security; and
				(9)in the first sentence of section 740(d) by
			 striking that appointment and inserting that appointment
			 to the Reserve.
				302.Fishing vessel
			 certificationSection 4503(c)
			 of title 46, United States Code, is amended by striking “July 1, 2012” and
			 inserting “the date that is 1 year after the date on which the Secretary
			 publishes in the Federal Register a definition of the term built
			 for purposes of this subsection”.
			303.Response
			 Boat-Medium procurement
				(a)Requirement To
			 fulfill approved program of recordExcept as provided in
			 subsection (b), the Commandant of the Coast Guard shall maintain the schedule
			 and requirements for the total acquisition of 180 boats as specified in the
			 approved program of record for the Response Boat-Medium acquisition program in
			 effect on June 1, 2012.
				(b)ApplicabilitySubsection (a) shall not apply on and after
			 the date on which the Commandant submits to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate such documentation as the Coast Guard
			 Major Systems Acquisition Manual requires to justify reducing the approved
			 program of record for Response Boat-Medium to a total acquisition of less than
			 180 boats.
				304.USCGC
			 Polar Sea
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of the department
			 in which the Coast Guard is operating shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 providing a business-case analysis of the options for and costs of reactivating
			 and extending the service life of the USCGC Polar Sea until the estimated date
			 on which a new polar-class icebreaker is commissioned. The Secretary shall
			 include in the report—
					(1)an assessment of
			 the current condition of the USCGC Polar Sea and a determination of the
			 vessel’s operational capabilities with respect to fulfilling the Coast Guard’s
			 high latitude operating requirements;
					(2)a
			 detailed estimate of costs with respect to reactivating and extending the
			 service life of the USCGC Polar Sea to a condition at least comparable to the
			 condition of the USCGC Polar Star when it enters service in 2013; and
					(3)a
			 life cycle cost estimate with respect to operating and maintaining the USCGC
			 Polar Sea for the duration of its extended service life.
					(b)RestrictionThe
			 Secretary shall not remove any major equipment, systems, or other appurtenances
			 from the USCGC Polar Sea for planned or potential work to refurbish the USCGC
			 Polar Star until the Secretary submits the report required under subsection
			 (a).
				
